Citation Nr: 1122131	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-39 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation pursuant to 38 U.S.C. § 1151 for the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1948 to April 1952.  He died in March 1983.  The appellant has claimed that she is the surviving spouse of the Veteran and the mother of his surviving children.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A hearing was held on January 17, 2011, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that she is entitled to death and indemnity compensation (DIC) benefits as either the surviving spouse of the Veteran or the parent to the Veteran's surviving children.  She has alleged that his death was the result of medical treatment furnished at a VA Medical Center (VAMC).

Applicable laws and regulations provide that when a veteran dies from a service-connected or a compensable disability, dependency and indemnity compensation is payable to a surviving spouse, children, or parents.  38 U.S.C.A. § 1310.  When a veteran's death is the result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such death was service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361. "Dependency and indemnity compensation" means a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956. 38 C.F.R. § 3.5(a)(1).

In order to establish her status as the Veteran's surviving spouse, it must be shown that the appellant had a valid marriage to the veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2010).  A spouse of a veteran is a person whose marriage to the veteran is valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).

In a case involving a common law marriage, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  38 C.F.R. § 3.205(a) (2010).

The term 'child' of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a step child who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child, and who is under the age of 18 years or who, before reaching the age of 18 years, became permanently incapable of self- support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(i)(ii)(iii); 38 C.F.R. § 3.57.

In this case, it does not appear that the RO has adjudicated the preliminary question of whether the appellant has standing to pursue a claim for entitlement to compensation as the Veteran's surviving spouse or as the mother of his surviving children.  The appellant has not asserted that she actually married the Veteran.  Instead, she claims that they had a common law marriage, as they had lived together since 1968.   In the alternative, the appellant has argued that she is filing a claim on behalf of the Veteran's children. 

The appellant has indicated that she and the Veteran resided in Illinois.  The Board notes that Illinois does not recognize common law marriages.  According to the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214), common law marriages contracted in Illinois after June 30, 1905, are invalid.  

In addition, the appellant indicated that she and the Veteran had twin daughters that were born in December 1973.  At the time of the appellant's November 2008 claim, they were 35 years old.  As such, in order for them to be eligible to receive benefits, they would have had to become became permanently incapable of self- support before reaching the age of 18 years.  

The Board also notes that a June 1982 VA treatment record documented the Veteran as having reported that he was divorced and living alone.  In a  July 1982 income-net worth and employment statement, he also stated that he was never married and that he lived at one address while his two children lived with the appellant at another address.  In a December 1982 Declaration of Marital Status, the Veteran once again reported that he was never married and that his two children lived at a different address with the appellant. 

Based on foregoing, it appears that the RO must address the preliminary question of whether the appellant has standing to pursue a claim for compensation benefits as the surviving spouse of the Veteran or as the mother of his surviving children.  The appellant must also be provided adequate notice and the applicable laws and regulations pertaining to her status as a claimant.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant with notice of what evidence is necessary to establish her status as the Veteran's surviving spouse or as the mother of the Veteran's surviving children.  The appellant should be given the opportunity to respond and to submit additional evidence.

2.  When the development requested has been completed, the case should be reviewed by the RO.  The RO should address whether the Veteran is eligible for DIC benefits as the Veteran's surviving spouse or as the mother of the Veteran's surviving children.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should include the provisions of 38 C.F.R. §§ 3.50, 3.52, 3.57.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


